DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12 are canceled. Claims 21-22 ae newly added. Claims 1-10, 13-22 are currently pending.

Allowable Subject Matter
Claims 1-10, 13-22 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        June 16, 2021

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167